
	
		II
		111th CONGRESS
		1st Session
		S. 1547
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 30, 2009
			Mr. Reed (for himself,
			 Mr. Bond, Mrs.
			 Murray, Mr. Johnson,
			 Mr. Kerry, and Mr. Durbin) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		
			August 5, 2009
			Committee discharged; referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, and
		  the United States Housing Act of 1937 to enhance and expand the assistance
		  provided by the Department of Veterans Affairs and the Department of Housing
		  and Urban Development to homeless veterans and veterans at risk of
		  homelessness, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Zero Tolerance for Veterans
			 Homelessness Act of 2009.
		2.FindingsCongress finds that—
			(1)veterans are at a greater risk of becoming
			 homeless than other people in the United States, because of characteristics
			 that include—
				(A)having employment-related skills that are
			 unique to military service and that can be difficult to transfer to the
			 civilian sector;
				(B)combat-related health issues;
				(C)earning minimal income or being unemployed;
			 and
				(D)a shortage of safe, affordable
			 housing;
				(2)the Department of Veterans Affairs
			 estimates that—
				(A)131,000 veterans are homeless on any given
			 night;
				(B)more than 200,000 veterans experience
			 homelessness each year; and
				(C)veterans account for nearly
			 1/5 of all homeless people in the United States;
				(3)approximately 1,500,000 veterans, nearly
			 6.3 percent of the veterans in the United States, have an income that falls
			 below the Federal poverty level, and approximately 634,000 veterans have an
			 income below 50 percent of the Federal poverty level;
			(4)the Department of Veterans Affairs is only
			 adequately funded to respond to the health, housing, and supportive services
			 needs of approximately 1/3 of the veterans in the United
			 States; and
			(5)it is expected that significant increases
			 in services will be needed to serve the aging veterans of the Vietnam war and
			 members of the Armed Forces returning from Operation Iraqi Freedom and
			 Operation Enduring Freedom.
			3.Program on prevention of veteran
			 homelessness
			(a)Program on prevention of veteran
			 homelessness
				(1)In generalSubchapter VII of chapter 20 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
					
						2067.Prevention of veteran homelessness
							(a)Prevention of veteran
				homelessnessNot later than
				180 days after the date of the enactment of this section, the Secretary shall
				establish a program within the Veterans Benefits Administration to prevent
				veteran homelessness by—
								(1)identifying in a timely fashion any veteran
				who is homeless or at imminent risk of becoming homeless; and
								(2)providing assistance sufficient to ensure
				that each veteran identified under paragraph (1) does not become or remain
				homeless.
								(b)Types of assistanceThe assistance provided under subsection
				(a)(2) may include the following:
								(1)The provision of short-term or medium-term
				rental assistance.
								(2)Housing relocation and stabilization
				services, including housing search, mediation, and outreach to property
				owners.
								(3)Services to resolve personal credit issues
				that have led to negative credit reports.
								(4)Assistance with paying security or utility
				deposits and utility payments.
								(5)Assistance with covering costs associated
				with moving.
								(6)A referral to a program of another
				department or agency of the Federal Government.
								(7)Such other activities as the Secretary
				considers appropriate to prevent veterans homelessness.
								(c)No duplication of servicesThe Secretary may provide assistance under
				subsection (a)(2) to a veteran receiving supportive services from an eligible
				entity receiving financial assistance under section 2044 of this title only to
				the extent that the assistance provided under subsection (a)(2) does not
				duplicate the supportive services provided to such veteran by such
				entity.
							(d)StaffingThe Secretary shall assign such employees
				at such locations as the Secretary considers necessary to carry out this
				section.
							(e)Authorization of
				AppropriationsThere are
				authorized to be appropriated to carry out this section $50,000,000 for each of
				fiscal years 2010 through
				2014.
							.
				(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 20 of such title is amended by adding at the end the following new
			 item:
					
						
							2067. Prevention of veteran
				homelessness.
						
						.
				(b)Responsibilities of homeless veterans
			 program coordinatorsSection
			 2003(a) of such title is amended—
				(1)in paragraph (3), by striking The
			 housing and inserting Any housing;
				(2)by redesignating paragraph (7) as paragraph
			 (8); and
				(3)by inserting after paragraph (6) the
			 following new paragraph (7):
					
						(7)The program under section 2067 of this
				title.
						.
				(c)ReportNot later than 180 days after the date of
			 the establishment of the program required by section 2067 of title 38, United
			 States Code, as added by paragraph (1), the Secretary of Veterans Affairs shall
			 submit to Congress a report on the operation of such program.
			4.Enhancement of comprehensive service
			 programs
			(a)Enhancement of grantsSection 2011 of title 38, United States
			 Code, is amended—
				(1)in subsection (a), by striking
			 Subject to the availability of appropriations provided for such purpose,
			 the and inserting The;
				(2)in subsection (b)(1)(A), by inserting
			 new construction, before expansion; and
				(3)in subsection (c)—
					(A)in the first sentence, by striking A
			 grant and inserting (1) A grant;
					(B)in the second sentence of paragraph (1), as
			 designated by subparagraph (A), by striking The amount and
			 inserting the following:
						
							(2)The
				amount
							;
				and
					(C)by adding at the end the following new
			 paragraph:
						
							(3)(A)The Secretary may not deny an application
				from an entity that seeks a grant under this section to carry out a project
				described in subsection (b)(1)(A) solely on the basis that the entity proposes
				to use funding from other private or public sources, if the entity demonstrates
				that a private nonprofit organization will provide oversight and site control
				for the project.
								(B)In this paragraph, the term private
				nonprofit organization means the following:
									(i)An
				incorporated private institution, organization, or foundation—
										(I)that has received, or has temporary
				clearance to receive, tax-exempt status under paragraphs (2), (3), or (19) of
				section 501(c) of the Internal Revenue Code of 1986;
										(II)for which no part of the net earnings of
				the institution or foundation inures to the benefit of any member, founder, or
				contributor of the institution or foundation; and
										(III)that the Secretary determines is
				financially responsible.
										(ii)A
				for-profit limited partnership or limited liability company, the sole general
				partner of which is an organization that is described by subclauses (I) through
				(III) of clause (i).
									(iii)A corporation wholly owned and controlled
				by an organization that is described by subclauses (I) through (III) of clause
				(i).
									.
					(b)Study and report on per diem
			 payments
				(1)Study and development of payment
			 methodNot later than one
			 year after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall—
					(A)complete a study of all matters relating to
			 the method used by the Secretary to make per diem payments under section
			 2012(a) of title 38, United States Code; and
					(B)develop an improved method for adequately
			 reimbursing recipients of grants under section 2011 of such title for services
			 furnished to homeless veterans.
					(2)ConsiderationIn developing the method required by
			 paragraph (1)(B), the Secretary may consider payments and grants received by
			 recipients of grants described in such paragraph from other departments and
			 agencies of Federal and local governments and from private entities.
				(3)ReportNot later than one year after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall submit to
			 Congress a report on—
					(A)the findings of the Secretary with respect
			 to the study required by subparagraph (A) of paragraph (1);
					(B)the method developed under subparagraph (B)
			 of such paragraph; and
					(C)any recommendations of the Secretary for
			 revising the method described in subparagraph (A) of such paragraph and any
			 legislative action the Secretary considers necessary to implement such
			 method.
					(c)Authorization of
			 appropriationsSection 2013
			 of such title is amended by striking subchapter $150,000,000 and
			 all that follows through the period and inserting the following:
			 “subchapter—
				
					(1)$200,000,000 for fiscal year 2010;
				and
					(2)such sums as may be necessary for each of
				fiscal years 2011 through
				2014.
					.
			5.HUD Veterans Affairs Supportive Housing
			 VouchersSection 8(o)(19) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) is amended to
			 read as follows:
			
				(19)Rental vouchers for veterans affairs
				supported housing program
					(A)Rental vouchersThe Secretary shall make available to
				public housing agencies described in subparagraph (C) the amounts described in
				subparagraph (B), to provide rental assistance through a supported housing
				program administered in conjunction with the Department of Veterans
				Affairs.
					(B)AmountThe amounts specified in this subparagraph
				are the amounts necessary to ensure that—
						(i)not more than 30,000 vouchers for rental
				assistance under this paragraph are outstanding at any one time during fiscal
				year 2010;
						(ii)not more than 40,000 vouchers for rental
				assistance under this paragraph are outstanding at any one time during fiscal
				year 2011;
						(iii)not more than 50,000 vouchers for rental
				assistance under this paragraph are outstanding at any one time during fiscal
				year 2012; and
						(iv)not more than 60,000 vouchers for rental
				assistance under this paragraph are outstanding at any one time during fiscal
				year 2013 and each fiscal year thereafter.
						(C)Public housing agenciesA public housing agency described in this
				subparagraph is a public housing agency that—
						(i)has a partnership with a Department of
				Veterans Affairs medical center or an entity determined to be appropriate by
				the Secretary of Veterans Affairs;
						(ii)is located in an area that the Secretary of
				Veterans Affairs determines has a high concentration of veterans in need of
				assistance;
						(iii)has demonstrated expertise in providing
				housing for homeless individuals; and
						(iv)meets any other criteria that the
				Secretary, in consultation with the Secretary of Veterans Affairs may
				prescribe.
						(D)Case managementThe Secretary of Veterans Affairs shall
				ensure that the case managers described in section 2003(b) of title 38, United
				States Code, provide appropriate case management for each veteran who receives
				rental assistance under this paragraph that—
						(i)assists the veteran in—
							(I)locating available housing;
							(II)working with the appropriate public housing
				agency;
							(III)accessing benefits and health services
				provided by the Department of Veterans Affairs and other departments and
				agencies of the Federal Government;
							(IV)negotiating with landlords; and
							(V)other areas, as the Secretary determines is
				necessary to help the veteran maintain housing or avoid homelessness;
				and
							(ii)ensures that a veteran with a severe
				disability, including a veteran that has been homeless for a substantial period
				of time, is referred to sufficient supportive services to provide the veteran
				with stable housing, including—
							(I)mental health services, including treatment
				and recovery support services;
							(II)substance abuse treatment and recovery
				support services, including counseling, treatment planning, recovery coaching,
				and relapse prevention;
							(III)integrated, coordinated treatment and
				recovery support services for co-occurring disorders;
							(IV)health education, including referrals for
				medical and dental care;
							(V)services designed to help individuals make
				progress toward self-sufficiency and recovery, including job training,
				assistance in seeking employment, benefits advocacy, money management,
				life-skills training, self-help programs, and engagement and motivational
				interventions;
							(VI)parental skills and family support;
				and
							(VII)other supportive services that promote an
				end to chronic
				homelessness.
							.
		6.Special assistant for veterans affairs in
			 office of secretary of housing and urban developmentSection 4 of the Department of Housing and
			 Urban Development Act (42 U.S.C. 3533) is amended by adding at the end the
			 following new subsection:
			
				(g)Special assistant for veterans
				affairs
					(1)EstablishmentThere shall be in the Department a Special
				Assistant for Veterans Affairs, who shall be in the Office of the
				Secretary.
					(2)AppointmentThe Special Assistant for Veterans Affairs
				shall be appointed by the Secretary, based solely on merit and shall be covered
				under the provisions of title 5, United States Code, governing appointments in
				the competitive service.
					(3)ResponsibilitiesThe Special Assistant for Veterans Affairs
				shall be responsible for—
						(A)ensuring that veterans have access to
				housing and homeless assistance under each program of the Department providing
				such assistance;
						(B)coordinating all programs and activities of
				the Department relating to veterans; and
						(C)carrying out such other duties as may be
				assigned to the Special Assistant by the Secretary or by
				law.
						.
		7.Homeless Veterans Management Information
			 System
			(a)In generalSubchapter VII of chapter 20 of title 38,
			 United States Code, as amended by section 3(b), is further amended by adding at
			 the end the following new section:
				
					2068.Homeless Veterans Management Information
				System
						(a)Method for data collection and
				aggregation(1)Not later than one year after the date of
				the enactment of this section, the Secretary shall, in consultation with the
				Special Assistant for Veterans Affairs of the Department of Housing and Urban
				Development and the United States Interagency Council on Homelessness
				established under section 201 of the McKinney-Vento Homeless Assistance Act (42
				U.S.C. 11311), establish a method for the collection and aggregation of data on
				homeless veterans participating in programs of the Department of Veterans
				Affairs and the Department of Housing and Urban Development, including the
				following:
								(A)The age, race, sex, disability status,
				marital status of the veteran, income, employment history, and whether the
				veteran is a parent.
								(B)If
				the veteran received housing assistance, the number of days that the veteran
				resided in such housing, and the type of housing in which the veteran
				resided.
								(C)If
				the veteran is no longer participating in a program, the reason the veteran
				left the program.
								(2)The method required by paragraph (1) shall
				be established in a manner that ensures that each veteran is counted only
				once.
							(b)Annual data collection and
				aggregationNot later than
				one year after the method is established under subsection (a), and annually
				thereafter, the Secretary shall collect and aggregate data using the method
				established under subsection (a).
						(c)Annual
				reportsNot later than two
				years after the date of enactment of this section and annually thereafter, the
				Secretary shall submit to Congress a report on the data collected and
				aggregated under subsection (b).
						(d)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section—
							(1)$10,000,000 for fiscal year 2010;
				and
							(2)such sums as may be necessary for fiscal
				years 2011 through
				2014.
							.
			(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 20 of such title is amended by adding at the end the following new
			 item:
				
					
						2068. Homeless Veterans
				Management Information
				System.
					
					.
			8.Plan to end veteran homelessness
			(a)In generalNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Veterans Affairs shall submit to
			 Congress a comprehensive plan to end homelessness among veterans that
			 includes—
				(1)an analysis of programs of the Department
			 of Veterans Affairs and other departments and agencies of the Federal
			 Government that are designed to prevent homelessness among veterans and assist
			 veterans who are homeless;
				(2)an evaluation of whether and how
			 partnerships between the programs described in paragraph (1) would contribute
			 to ending homelessness among veterans;
				(3)recommendations for improving the programs
			 described in paragraph (1), creating partnerships between such programs, or
			 eliminating programs that are no longer effective;
				(4)recommendations for new programs to prevent
			 and end homelessness among veterans, including an estimation of the cost of
			 such programs;
				(5)a timeline for implementing the plan;
			 and
				(6)such other information as the Secretary
			 determines necessary.
				(b)Consideration of veterans located in rural
			 areasThe analysis,
			 evaluation, and recommendations included in the report required by subsection
			 (a) shall include consideration of the circumstances and requirements that are
			 unique to veterans located in rural areas.
			
